Citation Nr: 1548329	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  09-11 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected tinnitus.

2.  Entitlement to an increased evaluation for hearing loss, currently evaluated as noncompensable prior to November 11, 2004, 10 percent disabling from November 11, 2004 to April 30, 2007, and 80 percent disabling from May 1, 2007.   

3.  Entitlement to an effective date prior to May 1, 2007 for the award of Special Monthly Compensation (SMC) at the housebound rate. 

4.  Whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to service connection for a disability manifesting in "chest pains," and if so, whether service connection is warranted.

5.  Whether revision is warranted for the March 18, 1991 rating decision on the basis of clear and unmistakable error for failing to consider and award service connection for tinnitus.

6.  Whether revision is warranted for the July 23, 1991 rating decision on the basis of clear and unmistakable error for failing to consider and award service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2005 and January 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The May 2005 rating decision addressed the Veteran's claims for entitlement to service connection for tinnitus and entitlement to an increased evaluation for hearing loss, granting service connection for tinnitus and right ear hearing loss and increased the evaluation for hearing loss (previously left ear, now bilateral) to 10 percent, effective November 11, 2004.  The Veteran submitted a timely Notice of Disagreement (NOD) with the evaluations assigned for tinnitus and hearing loss, a Statement of the Case (SOC) was issued, and the Veteran perfected a timely substantive appeal in September 2006.

In a January 2006 rating decision, the RO denied the Veteran's claim to reopen the issue of service connection for chest pains.  The Veteran submitted a timely NOD, an SOC was issued, and the Veteran perfected a timely substantive appeal in September 2006.

During the course of this appeal, in a separate rating decision, the Veteran was granted an increased evaluation for service-connected posttraumatic stress disorder (PTSD) and a total disability rating based on individual unemployability (TDIU).  In September 2007, the Veteran's representative at the time (power of attorney has since been revoked) submitted a statement that the Veteran wished to withdraw all other issues then on appeal.  The Veteran replied to a notification letter on the attached Appeal Status Request in October 2007 stating, in pertinent part, that he wished to continue his appeals for the issues of entitlement to an increased initial evaluation for tinnitus and an increased evaluation for hearing loss and for entitlement to service connection for chest pain.  In a January 2014 Supplemental Statement of the Case (SSOC), the RO determined that the statement from the Veteran's representative did not clearly identify which issues were being withdrawn, the Veteran's subsequent statements voiced a clear intent that the Veteran did not wish to withdraw his appeals, and therefore, the withdrawal was ineffective.  The Board will adopt the RO's interpretation of these filings and proceed with adjudication of the appeals as classified in the list of issues, above.

In a June 2008 rating decision, the RO awarded an increased evaluation of 80 percent for service connected hearing loss, effective October 10, 2007.  The RO awarded an earlier effective date of May 1, 2007, for the increase to 80 percent in a March 2009 rating decision.  As these decisions did not constitute a full grant of the benefits sought, the Veteran's claim for an increased disability rating for hearing loss remained in appellate status for both the period before and after May 1, 2007.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).  

Prior to the issuance of the January 2014 SSOC, the RO had proceeded as if the September 2007 withdrawal was effective, and interpreted the Veteran's October 2007 statement as a claim for entitlement to an earlier effective date for the award of an 80 percent evaluation for service connected hearing loss.  The Veteran submitted a timely NOD, an SOC was issued, and the Veteran perfected a substantive appeal in April 2009.  As noted above, the issue of entitlement to an increased evaluation for service connected hearing loss remains on appeal.  As this claim encompasses consideration of whether the award of an 80 percent evaluation was warranted at an earlier date, the claim for an earlier effective date is subsumed by the claim for an increased evaluation, and the appeals have been consolidated in the issue list.

A hearing was held in April 2015, by means of video conferencing equipment with the appellant in Seattle, Washington, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

The issue of entitlement to an effective date earlier than May 1, 2007 for the award of SMC at the housebound rate has been raised by the claim for increased rating on appeal, and it has been added to the issues on appeal.

The issues of whether revision is warranted for March 18, 1991 and July 23, 1991 rating decisions on the basis of clear and unmistakable error for failing to consider and award service connection for tinnitus and entitlement to service connection for a disability manifesting in chest pain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the April 2015 Board hearing, prior to the promulgation of a Board decision on the appeal, the Veteran expressed his desire to withdraw the appeal of the issue of entitlement to an initial evaluation in excess of 10 percent for tinnitus.

2.  In a March 1991 rating decision, the RO denied the Veteran's claim for entitlement to service connection for chest pains; during the relevant appeal period, the Veteran did not submit an NOD and new and material evidence was not received.
3.  Evidence associated with the claims file since the March 1991 decision is new, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a disability manifesting in chest pains.

4.  The evidence demonstrates, at worst, a Level VIII hearing impairment of the right ear and a Level VIII hearing impairment of the left ear from October 20, 2004 to April 30, 2007 and a Level X hearing impairment of the right ear and a Level X hearing impairment of the left ear from May 1, 2007.

5.  Following implementation of the present Board decision, as of September 29, 2005, the Veteran had an award of TDIU based on a single disability, service-connected major depressive disorder with panic disorder, and had other service-connected disabilities with a combined evaluation of 60 percent or more.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met with respect to the issue of entitlement to an initial evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The March 1991 rating decision, in which the RO denied the Veteran's claim for service connection for chest pains, is final.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1990) (currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015)).

3.  As evidence pertinent to the claim for service connection for a disability manifesting in chest pains, received subsequent to the RO's March 1991 denial, is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  With respect to the Veteran's service connected bilateral hearing loss, the criteria for an evaluation of 50 percent, but no more, have been met for the period from October 20, 2004 to April 30, 2007;  the criteria for an evaluation in excess of 80 percent have not been met for the period from May 1, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.85, Diagnostic Code 6100 (2015).

5.  The criteria for SMC at the housebound rate are met effective September 29, 2005.  38 U.S.C.A. § 1114(s)  (West 2014); 38 C.F.R. § 3.350(i)  (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an Initial Evaluation in Excess of 10 Percent for Tinnitus

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record at a hearing, or otherwise in writing, at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  

At the April 2015 Board hearing, on the record, the Veteran stated that he wished to withdraw his appeal as to the claim for an initial evaluation in excess of 10 percent for tinnitus.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to that particular issue on appeal.  Accordingly, the Board does not have jurisdiction over that claim, and the appeal of the claim for entitlement to an initial evaluation in excess of 10 percent for service connected tinnitus must be dismissed.





II. Whether New and Material Evidence has been Submitted to Reopen a 
Claim for Service Connection for Chest Pains

A.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Without deciding whether the notice and development required has been satisfied with respect to the issue of whether new and material evidence has been submitted sufficient to reopen the claim for service connection for chest pains, the Board concludes that this duty does not preclude the Board from adjudicating the claim, because the Board is granting in full the benefits sought on appeal by reopening.  If any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

B.  New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously received by agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3  (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

C. Service Connection for Chest Pains

In a March 1991 rating decision, the RO denied the Veteran's claim for entitlement to service connection for chest pains.  The Veteran did not submit a notice of disagreement or new and material evidence during the appeal period.  The RO's March 1991 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1990) (currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015)).

The evidence of record for the March 1991 rating decision consisted of service treatment records and a VA examination report.  The basis of the RO's denial was that there was no evidence of recurrence of chest pain in service indicating a chronic disability and no evidence of the presence of a current diagnosis for the Veteran's chest pain.

In furtherance of his claim to reopen the issue of entitlement to service connection for chest pains, the Veteran submitted private treatment records from 1996 documenting that the Veteran was admitted to the emergency room for left-sided chest pain in July 1996 and recording an abnormal treadmill test which was positive for ischemia in August 1996.  One of the Veteran's private physicians, a Dr. S., reviewed this history and assessed the Veteran with "probable CAD (coronary artery disease)."  The record demonstrates that the Veteran returned to the ER in February 2005 due to an episode of significant anterior chest pain lasting for 20 minutes.  Following a series of tests, an impression was given of isolated episodes of prolonged chest pain, lasting 20 minutes, resolved, of uncertain etiology.  The February 2005 treatment note documents a plan to repeat cardiac enzyme tests in an attempt to rule out small myocardial infarction and to order an ECG and stress test to rule out myocardial ischemia.  It concluded that if the cardiac workup was unrevealing, it was possible that the presenting chest pain symptom could have been from gastrointestinal etiology.  The Veteran was granted service connection for gastroesophageal reflux disease (GERD) in a January 2014 rating decision.  This evidence is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim, specifically, whether the Veteran has a current disability resulting in chest pains and whether there exists a relationship between his chest pains and military service, in this case, potentially on a secondary basis as related to his service-connected GERD.  As noted above, the credibility of the evidence is also presumed.  Therefore it is new and material, and reopening the claim for service connection for chest pains is warranted.  As pain alone is typically not considered a disability, the reopened issue has been reclassified as entitlement to service connection for a disability resulting in chest pains.

III.  Entitlement to an Increased Evaluation for Hearing Loss

A.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant regarding what information or evidence is needed in order to substantiate the claim and must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  With respect to the an increased rating claim, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  A predecisional letter, sent in December 2004, stated that the Veteran must provide, or ask VA to obtain, evidence of worsening.  Information explaining how disability ratings are determined and providing examples of the types of medical and lay evidence the Veteran must submit was communicated to the Veteran in the July 2006 SOC.  Although this was subsequent in time to the initial unfavorable rating decision, the claim was subsequently readjudicated in a Supplemental Statement of the Case (SSOC) in February 2014, and thus the Veteran suffered no prejudice from the delay of the notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of  the case).  Thus, VA's duty to notify is found to have been satisfied.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores, 580 F.3d 1270.   

The duty to assist the Veteran has also been satisfied for the issue of entitlement to an increased evaluation for hearing loss.  All available relevant evidence pertaining to the claim is in the claims file, including the Veteran's VA and private treatment records, medical opinion letters from private physicians, and lay statements from the Veteran and others.  The Veteran was also provided with the opportunity to present evidence and argument at a hearing before the Board.  Nothing reflects that he has indicated the existence of any relevant evidence that has not been obtained or requested.  Negative responses from various medical facilities, including Quality Hearing Solutions, have been associated with the file and the Veteran was informed that certain treatment records were unavailable.

In addition, the Veteran has been afforded VA examinations with respect to his increased rating claim.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In Martinak v. Nicholson, 21 Vet. App. 477 (2007), the Court recognized that, because an extraschedular rating for hearing loss may be appropriate, VA examiners should comment on any functional effects of a hearing disability, to include effects on occupational functioning and daily activities.  See 21 Vet. App. at 455-56.  The January and May 2005 VA examinations commented on the functional effect of the Veteran's bilateral hearing loss.  Although the most-recent VA audiological examiner, in January 2012, stated that the Veteran's bilateral hearing loss did not result in functional deficiencies, the Board notes that the Veteran's bilateral hearing loss is currently rated as 80 percent disabling at that point in time, on the basis of audiological findings from a May 2007 QTC audiological examination.  As that exam shows the most severe level of hearing impairment as demonstrated on pure tone audiometric testing, and includes a statement on the resulting functional impairment, the Board finds that the May 2007 QTC examination is adequate.  As the Veteran has not indicated that his hearing acuity has worsened since the May 2007 examination, and the Veteran testified at the Board hearing that he was "perfectly happy with the 80 percent rating," the Board finds that remand for an additional examination or further development is unnecessary as there is not a reasonable possibility that it would provide any benefit to the Veteran, and would only result in additional delay.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided); See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant). 

The available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of these claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 


B.  Increased Evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2015).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2014) and 38 C.F.R. § 3.400 (2015).  In a claim for a higher disability rating (i.e., increased compensation), unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An effective date for a claim for increase may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year prior to the date of claim. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2).

C.  Bilateral Hearing Loss

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second. 

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometry test.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85(e) (2015). 

The provisions of 38 C.F.R. § 4.86(a) provide that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever result provides the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 

D.  Background and Analysis

The Veteran submitted a claim for an increased evaluation for hearing loss which was received by VA in November 2004.  At the time of his claim, the RO had previously granted service connection for the Veteran's left ear hearing loss and had assigned a 10 percent evaluation; the claim for entitlement to service connection for right ear hearing loss was previously denied.  During the pendency of this appeal, service connection was granted for right ear hearing loss, and an 80 percent evaluation was assigned for bilateral hearing loss effective May 1, 2007.

The Veteran has described progressively worsening hearing acuity over the years.  The claims file contains a number of private, VA, and QTC audiograms.

Prior to May 1, 2007, the evidence is found to demonstrate, at worst, entitlement to a 50 percent disability rating.  An October 2004 private audiogram demonstrated pure tone thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
 Average
RIGHT
85
85
85
90
90
87.5
LEFT
85
85
70
90
90
83.75

Speech audiometry test results were not recorded for this audiogram; however, the Board notes that the pure tone testing revealed an exceptional pattern of hearing impairment (all thresholds 55 dB or greater for 1000 to 4000 Hertz), such that Table VIA (under 38 C.F.R. § 4.85) may be used in determining the appropriate disability rating.  The recorded thresholds correlate to auditory acuity level VIII on the right and level VIII on the left, under Table VIA of 38 C.F.R. § 4.85.  A 50 percent disability rating is warranted under Diagnostic Code 6100 when these auditory acuity levels are entered into Table VII of 38 C.F.R. § 4.85.

Although a January 2005 QTC audiogram and September 2005 private audiogram recorded pure tone thresholds at lower levels (significantly so in January 2005), the Board can find no reason to assign greater probative value to one of these audiograms rather than another, and will therefore resolve all reasonable doubt in favor of the Veteran by evaluating his disability on the basis of testing demonstrating the greatest level of impairment.  Additionally, as the Veteran and his wife have credibly described progressively worsening hearing acuity over the years, the Board will afford the Veteran the benefit of the doubt in not assigning a lower staged disability rating for some period subsequent to October 2004.

At the time of this adjudication, the Veteran's bilateral hearing loss is currently assigned an 80 percent disability rating effective May 1, 2007.  A May 1, 2007 QTC audiological examination demonstrated pure tone thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
 Average
RIGHT
90
85
110
105
105
101.25
LEFT
100
95
110
105
105
103.75

Speech audiometry revealed speech recognition ability of 56 percent in the right ear and of 48 percent in the left ear.  These scores correlate to auditory acuity level IX  on the right and level X on the left, under Table VI of 38 C.F.R. § 4.85.  As audiometric testing demonstrated thresholds of 55 decibels or greater between 1000 and 4000 Hertz, an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86, Table VIA must also be consulted.  The pure tone threshold averages correspond to auditory acuity level X on the right and level X on the left.  Under Diagnostic Code 6100, using Table VII, entering the Table VI auditory acuity levels results in a 70 percent evaluation and entering the Table VIA auditory acuity levels results in an 80 percent evaluation.  38 C.F.R. § 4.85.

The claims file does not contain audiometric data demonstrating a greater diminution of hearing acuity beyond that recorded in the May 1, 2007 examination.  Although the Veteran is competent to report on his subjectively-experienced hearing difficulties, he is not competent to provide evidence directly speaking to the appropriate schedular evaluation, as this requires the performance and interpretation of audiological testing beyond the knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

In conclusion, the evidence is found to be in relative equipoise as to the severity of the Veteran's defective hearing prior to May 1, 2007.  Therefore, the Board will resolve all reasonable doubt in favor of the Veteran in finding that a 50 percent evaluation is warranted for this portion of the appeal period.  As the private audiogram showing this level of hearing acuity was conducted on October 20, 2004, less than one year prior to date VA received the Veteran's November 2004 claim for an increased evaluation, the 50 percent evaluation is found warranted from October 20, 2004 to April 30, 2007.  A preponderance of the evidence does not support an award of an evaluation in excess of 80 percent for bilateral hearing loss from May 1, 2007; therefore there is no doubt to resolve and this portion of the Veteran's claim must be denied.

In reaching the aforementioned conclusions, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's bilateral hearing loss is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for hearing loss is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran has described the functional impairment caused by his defective hearing to include the following: difficulty hearing without his hearing aids; avoidance of loud social situations because he cannot hear well, leading to social isolation; extreme difficulty hearing his grandchildren, even when wearing hearing aids, particularly the younger ones who speak at high frequencies; and often being startled at work when people walk up behind him and he is unable to hear their approach.  The Veteran's wife has also described her spouse's difficulty coping with the demands of his job, even with hearing aids.  

The Board has considered these competently-described effects, but finds these symptoms and outcomes neither exceptional nor unusual in their presentation, as they represent expected results of diminished hearing ability.  The Veteran is being awarded a 50 percent disability rating from October 20, 2004 and has previously been granted an 80 percent disability rating from May 1, 2007, both of which represent evaluations contemplating severe to profound levels of diminished hearing acuity, and which are meant to compensate for significant resulting impairment in earning capacity resulting from a hearing loss disability of great severity.  At such levels, difficulties hearing in the presence of background noise, an inability to hear relatively-soft sounds such as footsteps of an approaching person, and extreme difficulty hearing particularly high frequency voices seem neither to be unusual in terms of symptomatology nor extraordinary in severity.  It also logically follows that should an individual experience difficulties hearing in loud social situations, that person might choose to avoid such situations, leading to social isolation.  While this effect could potentially be considered unusual depending on its severity, as will be discussed further below, the Veteran has also been awarded service connection for major depressive disorder and panic disorder, which contemplates social impairment from isolating behavior; to assign an extraschedular evaluation for the bilateral hearing loss on this basis would result in inappropriate pyramiding.  See 38 C.F.R. § 4314; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  As discussed above, there are higher ratings available under the applicable diagnostic codes, but the disability is not productive of such manifestations.  The Board therefore finds that the Veteran's disability picture is sufficiently contemplated by the rating criteria.  As such, it cannot be said that the available schedular evaluation for the Veteran's bilateral hearing loss is inadequate. 

Based on the foregoing, the Board finds that the requirements for extraschedular evaluation for the Veteran's service-connected bilateral hearing loss, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board also notes that the Veteran has been awarded service connection for tinnitus, gastroesophageal reflux disease (GERD), major depressive disorder with panic disorder, thoracolumbar degenerative disc disease, and asthma.  Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluations of the individual conditions fail to capture all the manifestations of the service-connected disabilities experienced.  However, in this case, the evidence does not demonstrate, and the Veteran has not asserted, that there are additional symptoms or disability associated with his service-connected conditions that have not been adequately covered by the rating criteria for each individual condition.  Additionally, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), any isolation behavior potentially resulting from the Veteran's difficulty hearing in, and subsequent avoidance of, loud social situations is found to have been considered along with any isolative tendencies resulting purely from his major depressive disorder with panic disorder when determining the schedular evaluation for the latter under the General Rating Formula for Mental Disorders.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran was awarded a TDIU from September 29, 2005 in a September 2007 rating decision.  The decision explained that the records indicated that the Veteran received disability retirement from his full-time position in administration as a health physicist on September 28, 2005.  Although the Veteran has asserted that his hearing loss resulted in functional difficulties as related to his occupation, he has not indicated that this disability, either alone or in combination with other service connected disabilities, rendered him unable to pursue or maintain substantial gainful employment prior to becoming unemployed.  There was also no indication that his pre-September 2005 employment situation was either marginal or in a sheltered or protected environment.  Accordingly, the Board concludes that a claim for an earlier effective date for the award of TDIU has not been raised in connection with the claim for an increased evaluation for hearing loss.


E.  Special Monthly Compensation

VA has the obligation to assist a claimant in developing the facts pertinent to the claim and to render a decision that grants every benefit that can be supported in law. 38 C.F.R. § 3.103(a) .  A veteran is presumed to be seeking the maximum benefit allowed by law or regulation, and such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Relevant to this appeal, a claim for an increased evaluation may include the "inferred issue" of entitlement to SMC even where the veteran has no expressly placed entitlement to SMC at issue.  Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).    

VA shall pay SMC at the housebound rate where a veteran has a single service-connected disability rated at 100 percent and additional service-connected disabilities independently ratable at 60 percent or greater, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  38 U.S.C.A. § 1114(s) ; 38 C.F.R. § 3.350(i).  When a Veteran is awarded a TDIU based on a single disability and receives schedular disability ratings for other conditions, SMC based on housebound criteria may be awarded so long as the same disability is not counted twice, i.e., as a basis for TDIU and as part of the separate combined disability rating of 60 percent or greater.  See 75 Fed. Reg. 11,229, 11,230, Summary of Precedent Opinions of the VA General Counsel (March 10, 2010 (withdrawing VAOPGCPREC 6-1999 in light of Bradley v. Peake, 22 Vet. App. 280 (2008)).   

The Veteran was previously awarded a TDIU on the basis of his service-connected major depressive disorder with panic disorder (psychiatric disability) effective September 29, 2005.  The present Board decision is granting a 50 percent rating for his service-connected hearing loss disability from October 20, 2004 to April 30, 2007.  As a result of the Board's partial grant of an increased evaluation for service-connected bilateral hearing loss, the Veteran will be in receipt of a TDIU for his psychiatric disability and a combined rating, other than for his psychiatric disability, of 70 percent from September 29, 2005.  Accordingly, the criteria for SMC at the housebound rate have been met from September 29, 2005, and grant of an earlier effective date than that previously awarded is warranted.


ORDER

The appeal of the claim for an initial disability rating in excess of 10 percent for tinnitus is dismissed.

New and material evidence having been received, the claim for service connection for chest pains is reopened.

A disability rating of 50 percent, but no more, for bilateral hearing loss is granted from October 20, 2004 to April 30, 2007.

A disability rating in excess of 80 percent for bilateral hearing loss from May 1, 2007 is denied. 

Special Monthly Compensation at the housebound rate is granted effective September 29, 2005.


REMAND

Reasons for remand:  To provide the Veteran with a VA examination; to obtain updated VA treatment records; and to issue a Statement of the Case.

I.  Chest Pains

The Veteran contends that he suffers from a disability resulting in chest pains that either began during his active military service or which is etiologically related to another of his service-connected disabilities.

The Veteran's service treatment records (STRs) have been associated with the claims file.  These include an October 1980 report of an exercise ECG test indicated for "chest pain."  No ischemic changes, eurythmia, or other symptoms were noted; it was concluded that this represented a normal study and exercise response.  The STRs also document chest pain with radiation to the left arm in January 1981.  Physical examination on January 25 and January 30 did not reveal any chest abnormalities and it was noted that EKG findings were insignificant and within normal limits.  Finally, a January 1981 chest x-ray was found to be within normal limits.  The Veteran was assessed with atypical chest pain, probable esophageal pain, and rule out hiatal hernia causing pain.

The Veteran submitted a claim to reopen the issue of entitlement to service connection for a disability resulting in chest pains in June 2005.  In furtherance of this claim, private treatment records regarding the Veteran's chest pain have been associated with the file.  A February 2005 record from the Kadlec Medical Center notes that the Veteran presented to the emergency room due to a 20 minute episode of significant anterior chest pain.  The ECG was noted to show small Q-waves in inferior leads with early repolarization but no evidence of acute ischemia.  Cardiac enzymes were also noted as normal.  The impression given was an isolated episode of prolonged chest pain, now resolved, of uncertain etiology.  The February 2005 treatment note documents a plan to repeat cardiac enzyme tests in an attempt to rule out small myocardial infarction and to order an ECG and stress test to rule out myocardial ischemia.  The physician concluded that if the cardiac workup was unrevealing, it was possible that the presenting chest pain symptom could have been from gastrointestinal etiology.  August 2005 treatment records with the Veteran's primary care provider at the Kania clinic noted that the Veteran needed referral to cardiology, and an appointment was made with a Dr. Z for September 2005.  The claims file does not contain a record of this September 2005 cardio consultation.  Additionally, the claims file only contains records from the Kania clinic dated through August 2005.  VA has a duty to make reasonable efforts to obtain relevant private treatment records on behalf of the Veteran.  Since a complete set of treatment records is relevant to the claim, the Veteran should be asked to identify any other relevant  outstanding records of private treatment regarding his claim for entitlement to service connection for a disability resulting in chest pain and provide any necessary authorizations.  The AOJ should then obtain any relevant records identified.  38 C.F.R. § 3.159(c)(1) (2015).  

The Veteran has not yet been provided with VA examination with regard to his reopened claim for service connection for a disability resulting in chest pains.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when there is (1) competent evidence of a current disability or recurrent symptoms, (2) evidence establishing an "in-service event, injury or disease," (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).

The Veteran has competently described recurrent symptoms of chest pain, even though the current medical evidence of record does not include a clear diagnosis for a disability resulting in such.  Service treatment records document at least two instances of chest pain during service.  Finally, private treatment records from February and August 2005 indicate that the Veteran's current chest pain may be etiologically related to a gastrointestinal disorder.  The Board notes that the Veteran was previously granted service connection for GERD.  This evidence is found to meet the low threshold requiring VA to provide the Veteran with VA examination and medical opinion, and such action should be undertaken on remand.

II.  Tinnitus

In statements from July and August 2005, the Veteran asserted clear and unmistakable error with rating decisions from March 1991 and July 1991 which did not consider or award service connection for tinnitus, despite notations in 1990 and 1991 VA audiological examination indicating the presence of tinnitus.  In an April 2006 rating decision, the RO found that no revision was warranted for either prior rating decision.  The Veteran submitted a statement disagreeing with the decision, which was received by VA in September 2006.  The statement can be interpreted as a timely NOD.

When an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  As adjudicative action on the appeal of the issues of whether revision is warranted for March 18, 1991 and July 23, 1991 rating decisions on the basis of clear and unmistakable error for failing to consider and award service connection for tinnitus has not yet been taken, the issues must be remanded for the issuance of an SOC and to give the Veteran the opportunity to complete an appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the claims are REMANDED for the following action:

1.  Ask the Veteran to identify and provide a release form for any records of private treatment relating to his chest pains that have not yet been associated with the file, to include information regarding a September 2005 cardiac consultation with a Dr. Z (noted in an August 2005 handwritten treatment note from the Kania clinic) and records of treatment with the Kania Clinic from September 2005 to the present.  After securing the Veteran's written authorization, obtain the private records identified.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.  

2.  Obtain any and all of the Veteran's VA treatment records from July 2014 to the present.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

3.  Thereafter, schedule the Veteran for an examination with an appropriate VA medical professional to ascertain the nature and etiology of the Veteran's chest pains.  The examiner must be given full access to the Veteran's complete VA claims file and the appellant's electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a complete copy of this remand, and any electronic records, were reviewed in connection with this examination.  Any and all indicated studies and diagnostic tests should be conducted.

Thereafter, the examiner must provide an opinion on the following:
 
a.  Provide a diagnosis for any disability, existing at any time from February 2005 to present, manifesting in the Veteran's chest pains.  If the disability was present for only a specific portion of the appeal period, the examiner should so state.

While the examiner should not limit the review of the claims file to the specific evidence identified below, the examiner's attention is directed to the following private treatment records:

i.  February 2005 record from the Kadlec Medical Center evaluating the Veteran following a 20-minute episode of 20 significant anterior chest pain.  Following cardiac workup, the etiology remained uncertain and the physician suggested that if further testing remained unrevealing, it was possible the chest pain could have been of GI etiology.

ii.  August 2005 records from Kania clinic noting referral for a cardio consultation and a diagnosis of possible esophageal disease.

iii.  March 2006 VA treatment note where Veteran described panic attacks for the past three years, increasing in frequency and associated with palpitations, trembling, sweating, shortness of breath, choking, and chest pain. 

b.  For any diagnosis identified above, state whether the disability at least as likely as not (50 percent probability or greater) arose during or was caused by any incident of the Veteran's active military service.  The Veteran's period of active military service spans from January 1970 to January 1990.

c.  For any diagnosis provided, state whether the disability was at least as likely as not (50 percent or greater probability) caused or aggravated by his service-connected major depressive disorder with panic disorder or GERD.

If it is determined that the disability diagnosed herein has been aggravated (i.e. permanently worsened beyond the normal progression of the disability) by his service-connected disability or disabilities, the examiner should quantify the approximate degree of disability, or baseline, before the onset of aggravation (i.e. what approximate level of the disability manifesting in chest pains would exist if it underwent its own natural progression, and was not aggravated by the psychiatric and/or GERD disabilities). 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it. 
	
The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  Thereafter, review the requested medical report to ensure it is responsive to, and in compliance with, the directives of this remand; implement corrective procedures as needed.  

5.  Readjudicate the claims for revision of the March 18, 1991 and July 23, 1991 rating decisions on the basis of clear and unmistakable error in failing to consider and award service connection for tinnitus, and issue a Statement of the Case addressing the issues.  The appellant should be provided the opportunity to perfect a timely substantive appeal (VA Form 9) with respect those issues.  

6.  After completing the above, conduct any additional development deemed necessary then readjudicate the claim for entitlement to service connection for a disability resulting in chest pains in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


